Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including additional amendments thereto) with respect to the shares of Class A Common Stock, $0.001 par value, of Green Dot Corporation, a Delaware corporation.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:March 7, 2016 HARVEST CAPITAL STRATEGIES LLC By: /s/ Jeffrey B Osher Name: Jeffrey B. Osher Title: Managing Director /s/ Jeffrey B. Osher JEFFREY B. OSHER /s/ Donald Destino DONALD DESTINO /s/ Craig Baum CRAIG BAUM
